ON APPELLANT’S motion for rehearing
DAVIDSON, Judge.
By motion for rehearing supplemented by able oral presentation, appellant challenges the correctness of our original conclusion in this case. In deference thereto and because of the further fact that this is a death penalty case, we have again reviewed the entire record.
Regarding the complaint as to permitting the divorced wife of the appellant to testify as to matters arising at the time of the killing, as also the events leading up to the divorce, we note these additional matters:
The record reflects that appellant introduced in evidence the original supplemental and amended petitions of the wife filed in the divorce proceeding. These petitions allege the commission by appellant of the assault upon his then-wife.
It is further noted that while the divorced wife was testifying as a witness for the state, appellant proved by her the assault charged in the petitions.
Appellant is not in position, therefore, to object to proof of these acts which occurred during the existence of the marriage relationship, having, himself, made proof thereof.
*528We remain convinced that a correct conclusion was reached originally.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.